--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (herein "Agreement") dated as of March ___, 2014 between
Z TRIM HOLDINGS, INC., an Illinois corporation ("Debtor"), having its chief
executive office located at 1011 Campus Drive, Mundelein, Illinois 60060 and
FORDHAM CAPITAL PARTNERS, LLC,  a Delaware limited liability company (together
with its successors and assigns, “Secured Party”), 910 Skokie Boulevard, Suite
200, Northbrook, Illinois 60062.


1.1 Defined Terms.  As used in this Agreement, the following terms shall have
the following respective meanings:


"Collateral" shall collectively mean all property and interests in property now
owned or hereafter acquired by the Debtor in or upon which a security interest
or lien is granted or in which a collateral assignment is made under this
Agreement or under the other Loan Documents, including, without limitation, all
property and interests in property described in Section 1.1A hereof.


"Hazardous Materials" includes, without limitation, any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances or related materials defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601, et seq.), the Hazardous Materials Transportation Act, as amended (42
U.S.C. Section 1801, et seq.), the Resource Conservation and Recovery Act, as
amended (42 U.S.C. Sections 9601, et seq.) and in the regulations adopted and
publications promulgated pursuant thereto, or any other federal, state or local
governmental law, ordinance, rule, or regulation.


"Liabilities" shall mean and include all loans, advances, debts, liabilities,
obligations, covenants and duties owing to the Secured Party by the Debtor,
whether now existing, or hereafter created or arising, including, without
limitation: (1) that certain equipment revolving loan extended by Secured Party
to Debtor in the principal sum of Five Hundred Thousand and 00/100 Dollars
($500,000.00) (which loan together with all extensions, renewals, amendments,
refinancings, modifications, consolidations and conversions thereof or thereto,
shall be called the “Loan”) evidenced by Debtor's equipment revolving note of
even date herewith in the principal sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00) payable to the order of Secured Party in monthly
installments of principal plus interest as therein described (which note
together with all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto shall be called the “Note”),
and all extensions, renewals, amendments, refinancings, modifications,
consolidations and conversions thereof or thereto; and (2) all interest,
charges, expenses, attorneys' fees and other fees, costs, charges and other sums
now or hereafter payable by the Debtor under the terms of this Agreement, the
Note, or any of the other Loan Documents; and (3) any and all other loans,
advances, overdrafts, indebtedness, liabilities and obligations now or hereafter
owed by Debtor  to Secured Party, of every  kind and nature, howsoever created,
arising or evidenced, and howsoever owned, held or acquired, whether now due or
to become due, whether direct or indirect, or absolute or contingent, whether
several, joint or joint and several, whether liquidated or unliquidated, whether
legal or equitable, whether disputed or undisputed, whether secured or
unsecured, or whether arising under this Agreement or any of the other Loan
Documents or any other document or instrument, and advances made by Secured
Party to pay or discharge any other lien, security interest or encumbrance upon
the Collateral; and (4) all advances made by Secured Party to protect the
Collateral, and/or Secured Party's security interest therein; and  (5) all
costs, expenses and fees (including reasonable attorneys' fees) incurred by
Secured Party pursuant to the terms of this Agreement or any of the other Loan
Documents, or in  connection with (i) the drafting and preparation of this
Agreement and the other Loan Documents, (ii) the enforcement, administration and
defense of this Agreement and any other Loan Documents, or the relationships and
security interests created hereunder or thereunder, (iii) the collection of the
Liabilities and any other obligation or indebtedness secured hereby, and (iv)
the sale or other disposition of the Collateral, or any portion thereof.
1

--------------------------------------------------------------------------------


"Loan" shall have the meaning set forth above in the definition of
"Liabilities".


"Loan Documents" shall mean this Agreement, the Note, all security agreements,
pledge agreements, guaranties, mortgages, assignments, financing statements,
control agreements, factoring agreements and all other writings, agreements,
instruments and documents, now, or hereafter executed by the Debtor or any other
obligor or grantor, and delivered to Secured Party in connection with or
relating to this Agreement, together with all agreements, instruments and
documents  referred to therein or contemplated thereby.


"Note" shall  have the meaning set forth above in the definition of
"Liabilities".


“Permitted Liens” shall mean the security interests in the specific items of
Collateral described in Exhibit A attached hereto, if any.


“Permitted Lienholders” shall mean the respective holders of the Permitted
Liens.


"Person" shall mean and include any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, sole
proprietorship, association, trust, unincorporated association, joint stock
company, government, institution, municipality, political subdivision or agency,
or other entity of whatever nature.


"Real Property" shall collectively mean all commercial real property now or
hereafter owned, occupied or operated by the Debtor.


"SEC" means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
   
"UCC" shall mean the Uniform Commercial Code in effect in Illinois from time to
time.


All other capitalized words and phrases used herein and not otherwise
specifically defined shall have the respective meanings assigned to such terms
in the UCC, as amended from time to time, to the extent the same are used or
defined therein.


1.1A            Grant of Security Interest.   To secure the prompt and complete
payment, observance and performance of the Liabilities, Debtor does hereby
pledge, assign, transfer and deliver to the Secured Party and does hereby grant
to the Secured Party a continuing and unconditional security interest in and to
the following property and assets of the Debtor, whether now owned or existing
or hereafter arising or acquired, and wheresoever located:  all of Debtor's
machinery, all manufacturing, distribution, selling, data processing and office
equipment, all furniture, furnishings, appliances, fixtures and trade fixtures,
tools, tooling, molds, dies, vehicles, vessels, aircraft and all other
equipment, in each instance whether now owned or hereafter acquired by the
Debtor and wherever located and all embedded software contained therein (all of
the foregoing collectively, "Equipment"), together with all accessions and
additions thereto, substitutions therefor, and all renewals, replacements,
proceeds and products of the collateral described above.


2

--------------------------------------------------------------------------------

The pledge of, lien upon, and security interest granted and hereby created in
the Collateral shall extend and attach to the entire Collateral which is
presently in existence and which is owned by Debtor or in which Debtor has an
interest, and all Collateral which Debtor may purchase or in which Debtor may
acquire an interest at any time and from time to time in the future, whether
such Collateral is in transit or in Secured Party's constructive, actual or
exclusive occupancy or possession or not, or held by  Debtor or others for
Debtor's or Secured Party's account and wherever the same may be located,
including, but without limiting the generality of the foregoing, all Collateral
which may be located on Debtor’s premises or upon the premises of any carriers,
forwarding agents, truckers, warehousemen, vendors, selling agents, consignees,
finishers, converters or other third parties who may have possession of the
Collateral.   Upon the sale, exchange, or other disposition of the Collateral,
the security interest and lien created and provided for herein shall, without
break in continuity and without further formality or act, continue in and attach
to the instruments for the payment of money, Accounts, documents of title,
shipping documents, chattel paper and all other cash and noncash proceeds of
such sale, exchange or disposition, including Collateral returned or rejected by
customers or repossessed by Debtor or Secured Party.  As to any such sale,
exchange or disposition, Secured Party shall have all the rights of an unpaid
seller, including stoppage in transit, replevin and reclamation.
 
1.1B            Negative Pledge.  To induce the Secured Party to make the Loan
to Debtor, Debtor hereby covenants to Secured Party that (a) until the Loan and
all other Liabilities shall have been paid in full, Debtor will not create,
incur, assume or suffer to exist any pledge, lien, security interest,
hypothecation, assignment, deposit arrangement or other preferential
arrangement, charge or encumbrance (including without limitation, any
conditional sale, or other title retention agreement, or lease "intended as
security", but excluding "true" leases) of any nature, upon or with respect to
any of its assets or properties, now owned or hereafter acquired (other than the
Debtor's grant of a security interest in the Collateral to the Secured Party
hereunder), or sign any security agreement or other writing authorizing any
secured party (other than the Secured Party) to file a UCC financing statement
against Debtor covering any of its assets or properties, and (b) any pledge,
lien, security interest, hypothecation, assignment, deposit arrangement or other
preferential arrangement, charge or encumbrance made in violation of the
foregoing paragraph shall constitute an immediate Event of Default, allowing the
Bank, to exercise all rights and remedies available under this Agreement and all
other Loan Documents or otherwise available  at law or in equity.


Notwithstanding the foregoing paragraph, Debtor may finance any of its assets
other than the Collateral subject to the following conditions: (1) the Debtor
must give Secured Party the first right of refusal to finance such assets in
writing, and (2) if Secured Party declines in writing to finance any of Debtor's
assets other than the Collateral (Secured Party agrees to give such declination
or acceptance to Debtor within ____ days after Debtor's request for financing),
the following conditions must be satisfied before any such financing shall take
place: (a) the lender must give Secured Party a written disclaimer letter, in
form satisfactory to Secured Party in which such lender disclaims any security
interest or rights in the Collateral, (b) the loan documents (including UCC
financing statements) between Debtor and such new lender must not include any of
the Collateral as part of the security for such asset financing, and (c) Debtor
will provide copies of all such loan documents to Secured Party prior to such
financing.


1.2   Collateral; Loan and Other Liabilities Cross-Defaulted and
Cross-Collateralized.   The Loan and all other Liabilities shall be secured by
Debtor's grant to the Secured Party of a first priority security interest in and
to the Collateral (except as described in Exhibit A attached hereto, if
applicable).  The Debtor acknowledges and agrees that the Loan  and other
Liabilities shall be cross-defaulted, meaning that a default under the Loan or
any of the other Liabilities shall constitute a default under the Loan and all
other Liabilities, and (b) the Loan and other Liabilities shall be
cross-collateralized, meaning that the Collateral, and all other collateral in
which the Secured Party is granted a security interest in connection with the
Loan and other Liabilities, shall secure the Loan  and all other Liabilities.


3

--------------------------------------------------------------------------------

1.3               Authorization.  Debtor hereby authorizes the Secured Party to
set‑off and retain, without any necessity on the Secured Party's part to resort
to other security or sources of reimbursement for the Liabilities, at any time
following the occurrence and during the continuance of any Event of Default, and
without prior notice thereof to Debtor (such notice being expressly waived), any
of the deposits referred to in Section 1.1 or elsewhere in this Agreement
(whether general, or special, time or demand, provisional or final) or other
sums or property held by Secured Party, for application against any Liabilities,
irrespective of whether any demand has been made or whether such Liabilities are
mature.  The Secured Party will promptly notify Debtor of the Secured Party's
receipt of such funds or other property for application against the Liabilities,
but failure to do so will not affect the validity or enforceability thereof.
 
1.4            Attachment and Continuity of Security Interest.  The pledge of,
lien upon, and security interest granted and hereby created in the Collateral
shall extend and attach to the entire Collateral which is presently in existence
and which is owned by Debtor or in which Debtor has an interest, and all
Collateral which Debtor may purchase or in which Debtor may acquire an interest
at any time and from time to time in the future, whether such Collateral is in
transit or in Secured Party's constructive, actual or exclusive occupancy or
possession or not, or held by  Debtor or others for Debtor's or Secured Party's
account and wherever the same may be located, including, but without limiting
the generality of the foregoing, all Collateral which may be located on Debtor's
premises or upon the premises of any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents, consignees, finishers, converters or
other third parties who may have possession of the Collateral.   Upon the sale,
exchange, or other disposition of the Collateral, the security interest and lien
created and provided for herein shall, without break in continuity and without
further formality or act, continue in and attach to the instruments for the
payment of money, Accounts, documents of title, shipping documents, chattel
paper and all other cash and noncash proceeds of such sale, exchange or
disposition, including Collateral returned or rejected by customers or
repossessed by  Debtor or Secured Party.  As to any such sale, exchange or
disposition, Secured Party shall have all the rights of an unpaid seller,
including stoppage in transit, replevin and reclamation.


1.5                Collateral in the Possession of a Bailee.  If any goods are
at any time in the possession of a bailee, the Debtor shall promptly notify the
Secured Party thereof and, if requested by the Secured Party, shall promptly
obtain an acknowledgement from the bailee, in form and substance satisfactory to
the Secured Party, that the bailee holds such Collateral for the benefit of the
Secured Party and shall act upon the instructions of the Secured Party, without
the further consent of the Debtor.  The Secured Party agrees with the Debtor
that the Secured Party shall not give any such instructions unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by the Debtor with respect to the bailee.


1.6               Perfection and Maintenance of Security Interest; Other Actions
as to any and all Collateral.    Debtor agrees that until all of the Liabilities
have been indefeasibly paid in full and this Agreement has been terminated, the
Secured Party's security interests in and liens on and against the Collateral,
and all proceeds and products thereof, shall continue in full force and effect. 
Debtor further agrees to take any other action reasonably requested by the
Secured Party to insure the attachment, perfection and first priority of, and
the ability of the Secured Party to enforce, the Secured Party's security
interest in and liens on and against any and all of the Collateral including,
without limitation, (a) executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that the Debtor's signature thereon is
required therefor, (b) executing and recording Loan Documents in form and
substance reasonably satisfactory to the Secured Party, (c) causing the Secured
Party's name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Secured Party to enforce, the Secured Party's
security interest in such Collateral, (d) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Secured Party to enforce, the Secured Party's
security interest in such Collateral, (e) obtaining governmental and other third
party consents and approvals, including without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, (f) obtaining waivers
from mortgagees and landlords in form and substance satisfactory to the Secured
Party, (g) delivering to the Secured Party warehouse receipts covering that
portion of the Collateral, if any, located in warehouses and for which warehouse
receipts are issued, (h) placing notations on Debtor's books of account to
disclose the Secured Party's security interest therein, and (i) executing and
delivering all further instruments and documents, and taking all further action,
as the Secured Party may reasonably request.


4

--------------------------------------------------------------------------------


1.7                Authorization to File Financing Statements.  Debtor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral, and (b)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Debtor is an organization, the type of organization
and any organization identification number issued to the Debtor and, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates.  Debtor agrees to
furnish any such information to the Secured Party promptly upon request.   To
the extent applicable, Debtor also ratifies its authorization for the Secured
Party to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.


2            Loan.    Secured Party agrees to make Debtor the Loan in the sum of
Five Hundred Thousand and 00/100 Dollars ($500,000.00).  The Loan shall be
repayable in monthly installments of principal plus interest calculated at the
interest rate set forth in the Note, the terms of which are incorporated herein
by reference.


Debtor covenants to Secured Party that all proceeds of the Loan will be used by
the Debtor solely for working capital.
 
2A.              Lockbox Account.  Debtor agrees to institute procedures whereby
all payments and other proceeds of the Accounts shall be paid by the Account
Debtors directly to the Lock Box (as defined below).  Debtor further agrees
that, if no Event of Default exists under this Agreement, any and all of such
funds received under such lock box arrangement shall be distributed as follows,
either be (1) paid or turned over to Debtor; or (2) applied by Secured Party to
pay any delinquent principal or interest on the Loan or any other costs and
expenses owed to Secured Party under any of the Loan Documents in such order and
priority as Secured Party may determine within its sole discretion.   Debtor
further agrees that, should one or more Events of Default exist, any and all
funds received under such lock box arrangement shall be paid or turned over to
Secured Party to be applied to the Liabilities, again in such order and priority
as Secured Party may determine within its sole discretion.  Debtor shall direct
all of its Account Debtors to make all payments on the Accounts directly to a
post office box (the "Lock Box") designated by, and under the exclusive control
of, Secured Party, or Secured Party's agent, or at a financial institution
designated by Secured Party.  Debtor shall establish an account (the "Lock Box
Account") in Debtor's name at a financial institution designated by Secured
Party, into which all payments received in the Lock Box shall be deposited, and
into which Debtor will immediately deposit all payments received directly by
Debtor on Accounts in the identical form in which such payments were received,
whether by cash or check.  If Debtor, any affiliate or subsidiary, any
shareholder, officer, director, employee or agent of Debtor or any affiliate or
subsidiary, or any other person acting for or in concert with Debtor shall
receive any monies, checks, notes, drafts or other payments relating to or as
proceeds of Accounts or other Collateral, Debtor and each such person shall
receive all such items in trust for, and as the sole and exclusive property of,
Secured Party and, immediately upon receipt thereof, shall remit the same (or
cause the same to be remitted) in kind to the Lock Box Account.  The financial
institution maintaining the Lock Box Account shall acknowledge and agree, in a
writing satisfactory to Secured Party, that the amounts on deposit in such Lock
Box and Lock Box Account are under the exclusive control of Secured Party, that
such financial institution will follow the instructions of Secured Party with
respect to disposition of funds in the Lock Box and Lock Box Account without
further consent from Debtor, that such financial institution has no right to
setoff against the Lock Box or Lock Box Account or against any other account
maintained by such financial institution into which the contents of the Lock Box
or Lock Box Account are transferred (unless Secured Party consents to such
financial institution's deduction of its servicing fees), and that such
financial institution shall wire, or otherwise transfer in immediately available
funds to Secured Party in a manner satisfactory to Secured Party, funds
deposited in the Lock Box Account on a daily basis (or such other period as
directed by Secured Party) as such funds are collected.  Debtor agrees that all
payments made to such Lock Box Account or otherwise received by Secured Party,
whether in respect of the Accounts or as proceeds of other Collateral or
otherwise, will be applied by Secured Party in accordance with the provisions
set forth above in the second sentence of this paragraph.   Debtor agrees to pay
all fees, costs and expenses in connection with opening and maintaining the Lock
Box and Lock Box Account.  All of such fees, costs and expenses if not paid by
Debtor, may be paid by Secured Party and in such event all amounts paid by
Secured Party shall constitute Liabilities hereunder, shall be payable to
Secured Party by Debtor upon demand, and, until paid, shall bear interest at the
highest rate then applicable to the Loan.  All checks, drafts, instruments and
other items of payment or proceeds of Collateral shall be endorsed by Debtor to
Secured Party, and, if that endorsement of any such item shall not be made for
any reason, Secured Party is hereby irrevocably authorized to endorse the same
on Debtor's behalf.  For the purpose of this section, Debtor irrevocably hereby
makes, constitutes and appoints Secured Party (and all persons designated by
Secured Party for that purpose) as Debtor's true and lawful attorney and
agent-in-fact (i) to endorse Debtor's name upon said items of payment and/or
proceeds of Collateral and upon any chattel paper, document, instrument, invoice
or similar document or agreement relating to any Account of Debtor or Inventory
pertaining thereto or any other Collateral; (ii) to take control in any manner
of any item of payment or proceeds thereof and (iii) to have access to any lock
box or postal box into which any of Debtor's mail is deposited, and open and
process all mail addressed to Debtor and deposited therein.
5

--------------------------------------------------------------------------------

3.                  Attachment and Continuity of Security Interest.  The pledge
of, lien upon, and security interest granted and hereby created in the
Collateral shall extend and attach to the entire Collateral which is presently
in existence and which is owned by Debtor or in which Debtor has an interest,
and all Collateral which Debtor may purchase or in which Debtor may acquire an
interest at any time and from time to time in the future, whether such
Collateral is in transit or in Secured Party's constructive, actual or exclusive
occupancy or possession or not, or held by Debtor or others for Debtor's or
Secured Party's account and wherever the same may be located, including, but
without limiting the generality of the foregoing, all Collateral which may be
located on Debtor's premises or upon the premises of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents, consignees, finishers,
converters or other third parties who may have possession of the Collateral.  
Upon the sale, exchange, or other disposition of the Collateral, the security
interest and lien created and provided for herein shall, without break in
continuity and without further formality or act, continue in and attach to the
instruments for the payment of money, Accounts, contract rights, documents of
title, shipping documents, chattel paper and all other cash and noncash proceeds
of such sale, exchange or disposition, including Collateral returned or rejected
by customers or repossessed by Debtor or Secured Party.  As to any such sale,
exchange or disposition, Secured Party shall have all the rights of an unpaid
seller, including stoppage in transit, replevin and reclamation.


4.                   Right of Set-Off.  Secured Party shall have the right of
set-off against (and Debtor hereby grants Secured Party a first priority
security interest in and to) any money, credits or property of the Debtor which
shall come into the possession of Secured Party.  Secured Party may, at any
time, for its own account, without notice to Debtor, apply towards the payment
of any Liabilities, whether due or not, any money, credits or other property
belonging to the Debtor which shall be in the possession or under the control of
the Secured Party.


6

--------------------------------------------------------------------------------

5.                   Insurance.    Debtor shall, at its sole cost and expense,
keep and maintain the Collateral insured for its full insurable value against
loss or damage by fire, theft, explosion, sprinklers and all other hazards and
risks as are customarily insured against by Persons engaged in businesses
similar to that of Debtor with such companies, in such amounts, with such
deductibles, and under policies in such form, as shall be reasonably
satisfactory to Secured Party.   Each such policy shall contain an endorsement,
in form and substance satisfactory to Secured Party, showing loss under such
insurance policies payable to Secured Party pursuant to a Lender's Loss Payee
endorsement and not containing a co-insurance clause.  Such endorsement, or an
independent instrument furnished to Secured Party, shall provide that the
insurer shall give Secured Party at least thirty (30) days written notice before
any such policy of insurance is altered (in any manner adverse to the Secured
Party) or canceled and that no act, whether willful or negligent, or default of
Debtor or any other Person shall affect the right of Secured Party to recover
under such policy of insurance in case of loss or damage.  Debtor hereby directs
all insurers under such policies of insurance to pay all proceeds payable
thereunder directly to Secured Party.   In addition, Debtor will maintain, at
its sole expense, such public liability and third party property damage
insurance and product liability insurance, as is customary for Persons engaged
in businesses similar to that of Debtor with such companies and in such amounts,
with such deductibles and under policies in such form, as shall be reasonably
satisfactory to Secured Party.  Each such policy shall contain an endorsement
showing Secured Party as additional insured thereunder and providing that the
insurer shall give Secured Party at least thirty (30) days written notice before
any such policy shall be altered or canceled.  Upon Secured Party's request,
Debtor shall deliver to Secured Party certified copies of all such policies of
insurance, together with evidence of payment of all premiums therefor.


In the event of loss or damage to any Collateral exceeding $20,000.00 in value,
Debtor will give immediate notice to the Secured Party and the Secured Party may
make proof of loss if not made by Debtor within twenty (20) days after such
occurrence.  In addition, the Secured Party shall have the right to settle and
compromise any and all claims exceeding $20,000.00 under any of the policies
required to be maintained by Debtor hereunder and Debtor hereby appoints the
Secured Party as its attorney-in-fact with power to demand, receive, and receipt
for all monies payable thereunder, to execute in the name of Debtor or the
Secured Party or both any proof of loss, notice, draft or other instruments in
connection with such policies or any loss thereunder and generally to do and
perform any and all acts as Debtor, but for this appointment might or could
perform.  If on the date of a loss, no Event of Default shall have occurred and
be continuing, Debtor will be allowed to employ the insurance proceeds to
restore any portion of the Collateral which has been damaged or destroyed.
 
UNLESS THE DEBTOR PROVIDES THE SECURED PARTY WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT, THE SECURED PARTY MAY PURCHASE INSURANCE AT
THE DEBTOR'S EXPENSE TO PROTECT THE SECURED PARTY'S INTERESTS IN THE
COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE DEBTOR'S INTERESTS. 
THE COVERAGE THAT THE SECURED PARTY PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE
AGAINST THE DEBTOR IN CONNECTION WITH THE COLLATERAL.  THE DEBTOR MAY LATER
CANCEL ANY INSURANCE PURCHASED BY THE SECURED PARTY, BUT ONLY AFTER PROVIDING
THE SECURED PARTY WITH EVIDENCE THAT THE DEBTOR HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT.  IF THE SECURED PARTY PURCHASES INSURANCE FOR THE
COLLATERAL, THE DEBTOR WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOAN  OWING HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE DEBTOR MAY BE ABLE TO OBTAIN ON ITS OWN.



5A. Collateral Protection Expenses; Preservation of Collateral.  



7

--------------------------------------------------------------------------------

5A.1.   In its discretion, the Secured Party may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, make repairs
thereto and pay any necessary filing fees or, if the Debtor fails to do so,
insurance premiums.  The Debtor agrees to reimburse the Secured Party on demand
for any and all expenditures so made.  The Secured Party shall have no
obligation to the Debtor to make any such expenditures, nor shall the making
thereof relieve the Debtor of any default.


5A.2.  Anything herein to the contrary notwithstanding, the Debtor shall remain
liable under each contract or agreement comprised in the Collateral to be
observed or performed by the Debtor thereunder.  The Secured Party shall not
have any obligation or liability under any such contract or agreement by reason
of or arising out of this Agreement or the receipt by the Secured Party of any
payment relating to any of the Collateral, nor shall the Secured Party be
obligated in any manner to perform any of the obligations of the Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Secured Party in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the Secured Party or to which the Secured Party may be entitled
at any time or times.  The Secured Party's sole duty with respect to the
custody, safe keeping and physical preservation of the Collateral in its
possession, under §9-207 of the UCC or otherwise, shall be to deal with such
Collateral in the same manner as the Secured Party deals with similar property
for its own account.


6.                  Representations and Warranties.  Debtor represents and
warrants to Secured Party as follows (and each such representation and warranty
shall be deemed automatically reaffirmed and restated by Debtor to Secured Party
at the time each advance is made by Secured Party to Debtor under the Loan):


(a)                 The Debtor's exact legal name is set forth in the first
paragraph of this Agreement and on the signature page hereof.   The Debtor
currently conducts business under its exact legal name as set forth in the first
paragraph of this Agreement.  The Debtor’s correct organizational identification
number issued by the state of its formation is accurately set forth in Exhibit A
attached hereto.    Except as set forth in Exhibit A attached hereto, Debtor has
not changed its corporate name (or limited liability company name, as the case
may be) or used any trade or fictitious name in the last (5) five years.   The
locations listed on Exhibit A constitute all locations at which the Debtor's
Equipment is located and Debtor has exclusive possession and/or control of its
Equipment.  The chief place of business and chief executive office of Debtor is
located at Debtor's address specified above in the first paragraph of this
Agreement.  All records concerning Debtor's Accounts, General Intangibles and
all originals of all chattel paper which evidence any Account or General
Intangible of Debtor are located at Debtor's address set forth in the first
paragraph of this Agreement; and
 
(b)                The Debtor is a corporation (or limited liability company, as
the case may be) duly organized, validly existing, and in good standing under
the laws of the state of its formation (as set forth in Exhibit A), is
qualified, is in good standing as a foreign corporation (or limited liability
company, as the case may be) under the laws of each other state where the nature
and extent of the business transaction by Debtor or the ownership of its assets
makes such qualification necessary, and has the power and authority to enter
into and perform all of the obligations under this Agreement, the Note, and all
other Loan Documents; and


(c)                The making and performance by Debtor of the Note, this
Agreement and all other Loan Documents have been duly authorized by all
necessary corporate action (or limited liability company action, as the case may
be) and will not violate any provision of law or of its articles of
incorporation or code of regulations or bylaws (or articles of organization or
operating agreement, as the case may be), or result in the breach of or
constitute a default or require any consent under, or result in the creation of
any lien, charge, or encumbrance (except the security interest of the Secured
Party) upon any property or assets of Debtor pursuant to any indenture or other
agreement or instrument to which Debtor is a party or by which Debtor or its
property may be bound or affected; and


8

--------------------------------------------------------------------------------

(d)                This Agreement, the Note, and all other Loan Documents
executed by Debtor are the legal, valid and binding obligations of Debtor
enforceable against Debtor in accordance with their respective terms, except as
limited by applicable bankruptcy, reorganization, insolvency or similar laws
affecting creditors' rights generally and by general principles of equity; and

 
(e)                 No authorization, approval or other action by, and no notice
to or filing with, any governmental authority that have not already been taken
or made and which are in full force and effect, is required (i) for the grant by
the Debtor of the security interest in the Collateral granted hereby; (ii) the
execution, delivery or performance of the Note, this Agreement or the other Loan
Documents by the Debtor; or (iii) for the exercise by the Secured Party of its
rights or remedies hereunder or thereunder; and


(f)                 Except as set forth in Debtor's 10-Q and 10-K filings with
the SEC, there are no suits or proceedings pending, or to the knowledge of
Debtor threatened against or affecting Debtor which, if adversely determined,
would have an adverse effect on the financial condition or business of Debtor or
its ability to perform its obligations under the Note, this Agreement or the
other Loan Documents, and there are no proceedings by or before any court,
governmental commission, board, bureau, or other administrative agency pending
or, to the knowledge of Debtor, threatened against Debtor; and


(g)                To the best of Debtor's knowledge, the Debtor is in
compliance with all statutes, ordinances, governmental rules and regulations to
which it is subject and has not and shall not fail to obtain any licenses,
permits, franchises, or other governmental authorizations necessary to the
ownership of its properties or to the conduct of its business, which violation
or failure to obtain would adversely affect the business, prospects, profits,
properties, condition (financial or otherwise) of the Debtor, or the security
interest, liens, or rights of the Secured Party in the Collateral; and


(h)                The Debtor has satisfied all judgments and is not in default
with respect to any judgment, writ, injunction, decree, rule, or regulation of
any court, arbitrator, or federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign; and


(i)                  The Debtor has filed all tax returns (federal, state and
local) required to be filed and has paid all taxes, assessments, and
governmental charges and levies thereon due, including interest and penalties;
and


(j)                  The balance sheets and statements of income and retained
earnings of Debtor, and all accompanying financial information heretofore
furnished to the Secured Party, are complete and correct in all material
respects and fairly represent the financial condition of Debtor as at the dates
of said financial statements and the results of its operations for the periods
ending on said dates.  Debtor has no material contingent obligations,
liabilities for taxes, long-term leases, or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheets or the
notes thereto; and at the present time there are no material unrealized or
anticipated losses from current operations.  Said financial statements were
prepared in accordance with generally accepted accounting principles ("GAAP"). 
Since the date of the latest of such statements there has been no material
adverse change in the financial condition of Debtor from that set forth in said
balance sheets as at that date.  No information, exhibit, or report furnished by
the Debtor to the Secured Party in connection with the negotiation of this
Agreement contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statement contained therein not
materially misleading; and


9

--------------------------------------------------------------------------------

(k)                Intentionally Deleted


(l)                  The Debtor is not a party to any indenture, loan or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or limited liability company restriction which could have a
material adverse effect on the business, properties, assets, operations, or
conditions, financial or otherwise, of the Debtor, or the ability of the Debtor
to carry out its obligations under this Agreement and the other Loan Documents. 
The Debtor is not in default in any material respect in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument (material to its business) to which it
is a party; and


(m)                The Debtor is the sole lawful owner of the Collateral, and
has the sole right and lawful authority to deliver this Agreement.  The
Collateral and every part thereof is, and will hereafter remain, free and clear
of all security interests, liens, attachments, levies, and encumbrances of every
kind, nature and description, except for the security interest of the Secured
Party and the Permitted Liens, and Debtor will warrant and defend the Collateral
against any claims and demands of all other persons at any time claiming the
same or any interest therein.  No financing statement covering the Collateral or
any part thereof, is on file in any public office (other than financing
statements in favor of Secured Party and the Permitted Lienholders, if
applicable).   The security interest granted in the Collateral is valid and
enforceable under the laws of the State of Illinois (and any other applicable
law) and constitutes a first priority security interest therein (other than with
respect to the Permitted Liens, if applicable); and


(n)                Intentionally deleted


(o)                The Loan, including the interest rate, fees and charges as
contemplated hereby: (i) is a business loan within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) is an exempted transaction under
the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time,
and (iii) does not, and when disbursed shall not, violate the provisions of the
Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Debtor or any property
securing the Loan; and


(p)               All annual contributions, if any, required to be made to any
plan of Debtor are current and not delinquent.  No circumstances exist which
constitute grounds entitling the Pension Benefit Guaranty Corporation ("PBGC")
to institute proceedings to terminate any  plan of Debtor, or to appoint a
Trustee to administer such plan, or to impose withdrawal liability against
Debtor, and that no notice of lien, levy or assessment has been filed of record,
or threatened to be filed, with respect to all or any portion of Debtor's assets
by the PBGC; and
 
(q)               Debtor acknowledges and agrees that the relationship hereby
created with the Secured Party is and has been conducted on an open and arm's
length basis in which no fiduciary relationship exists and that the Debtor has
not relied and is not relying on any such fiduciary relationship in executing
this Agreement and in consummating the Loan.


7.                   Affirmative Covenants.  Debtor agrees that until the
Liabilities have been paid in full and the Secured Party's security interest in
the Collateral terminated, Debtor will:


(a)                 Keep its chief place of business and chief executive office
and the office where it keeps its records concerning its Ac­counts and general
intangibles, and the office where it keeps all originals of all chattel paper
which evidence Accounts and general intangibles, at the Debtor's address
specified above in the first paragraph of this Agreement, or, upon thirty (30)
days prior written notice to the Secured Party, at such other location in the
State of Illinois; and


10

--------------------------------------------------------------------------------

(b)                Keep the Collateral at the locations spec­ified in Section
6(a); and


(c)                In any suit, proceeding or action brought by the Secured
Party with respect to any of the Collateral, the Debtor will save, indemnify and
keep the Secured Party harmless from and against all expenses, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the obligor thereunder, arising out of a breach by
Debtor of any obligation or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such obligor or its successors
from Debtor, and all such obligations of Debtor shall be and shall remain
enforceable against and only against Debtor and shall not be enforceable against
the Secured Party; and


(d)                Keep and maintain at Debtor's own cost and expense
satisfactory and complete records of the Collateral in a man­ner consistent with
Debtor's current business practice, including, without limitation, a record of
all payments received and all cred­its granted with respect to such Collateral. 
Debtor shall, for the Secured Party's further security, deliver and turn over to
the Secured Party or the Secured Party's designated representatives at any time
following the occurrence of an Event of Default and upon three (3) days' notice
from the Secured Party or the Secured Party's designated representative, any
such books and records (including, without limitation, any and all com­puter
tapes, programs and source codes relating to such Collateral in which Debtor has
an interest or any part or parts thereof); and


(e)                Debtor will not create, permit or suffer to exist, and will
defend the Collateral against, and take such other action as is necessary to
remove, any lien, security interest or encumbrance on such Collateral, other
than the security interest of Secured Party and the Permitted Liens, and  Debtor
will defend the right, title and interest of the Secured Party in and to
Debtor's rights to such Collateral, including, without limitation, the proceeds
and products thereof, against the claims and demands of all Persons whatsoever;
and


(f)                  Debtor will advise the Secured Party promptly, in
reason­able detail, of (i) any lien, security interest, encumbrance, or claim
made by or asserted against any or all of the Collateral, and (ii) the
occurrence of any other event which would have a material ad­verse effect on the
aggregate value of such Collateral or on the security interests and liens with
respect to such Collateral cre­ated hereunder; and


(g)                Preserve and maintain, its corporate (or limited liability
company, as the case may be) existence and good standing in the state of its
formation and its good standing as a foreign corporation (or limited liability
company, as the case may be) in each other state where it is required to be so
qualified; and
 
(h)               Keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Debtor; and


(i)                  Execute, or cause to be executed, upon Secured Party's
request, any documents necessary to perfect Secured Party's security interest in
the Collateral; and


(j)                  Take all actions necessary or required by law to protect
and preserve the Collateral, the rights of the Debtor and Secured Party
thereunder, and the priority of the lien granted thereby, including, without
limitation, the payment of all amounts required for that purpose; and


(k)                 Furnish Secured Party, from time to time, with such
information relevant to this Agreement and Debtor's performance hereunder as
Secured Party may request; and


11

--------------------------------------------------------------------------------

(l)                  Maintain, keep and preserve all of its tangible assets in
good condition and repair.  Debtor will not commit or permit damage to or
destruction of its tangible assets, or any portion thereof; and


(m)               Continue to engage in a business of the same general type as
conducted by it on the date of this Agreement; and


(n)                Pay when due all taxes, assessments and liens upon the
Collateral (and all other assets now or hereafter owned by it), its use or
operation, upon this Agreement, the Note secured hereby or upon any of the other
Loan Documents; and


(o)                Promptly notify Secured Party of any loss or damage to the
Collateral exceeding $20,000.00.   Secured Party may make proof of loss if
Debtor fails to do so within fifteen (15) days of the casualty.  All proceeds of
any insurance on the Collateral, including accrued proceeds thereon, shall be
held by Secured Party as part of the Collateral.  Provided Debtor shall not then
be in default in the payment of any indebtedness to Secured Party or in the
performance of any other obligation to Secured Party hereunder or under any Loan
Document, Secured Party shall consent to the repair or replacement of the
damaged or destroyed Collateral, and Secured Party, shall, upon satisfactory
proof of expenditure, pay or reimburse Debtor from the proceeds for the
reasonable cost of repair or restoration. If Debtor shall be in default in the
payment or performance of any such indebtedness or obligation, Secured Party, at
its option, may apply the insurance proceeds toward payment of the remaining
Liabilities, with the remainder, if any, being paid to Debtor, or such other
person legally entitled thereto; and


(p)               Deliver or cause to be delivered to Secured Party within
forty-five (45) days after the end of each quarter, with its internally prepared
quarterly financial statements of condition, in form satisfactory to Secured
Party and, within ninety (90) days after the end of each fiscal year, with its
annual audited financial statements prepared by an independent Certified Public
Accounting firm, acceptable to Secured Party, to fairly present the financial
condition and the results of operations of Debtor as of the date and for the
period indicated.  Debtor shall also promptly provide Secured Party with such
other information, financial or otherwise, concerning the Debtor or the
Collateral, as the Secured Party may reasonably request from time to time; and


(q)                Promptly upon the filing or sending thereof, deliver to
Secured Party, copies of (1) all regular, periodic or special reports of the
Debtor filed with the SEC, (2) all registration statements of Debtor filed with
the SEC, and (3) all proxy statements or other communications made to security
holders generally; and


(r)                  Promptly after the commencement thereof, give the Secured
Party notice of all actions, suits and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Debtor, which, if determined adversely to the
Debtor, could have a material adverse effect on the financial condition,
properties or operations of Debtor; and
 
(s)                Give Secured Party written notice thirty (30) days prior to
any change in Debtor's name, mailing address, principal place of business, chief
executive office, or location of the Collateral or Debtor's books and records. 
Debtor further agrees to advise Secured Party promptly, in sufficient detail, of
any substantial change relating to the type, quantity or quality of the
Collateral, or any event which would have a material adverse effect on the value
of the Collateral or on the lien and security interest granted to Secured Party
herein; and


(t)                 Cause its compliance with all present and future
environmental laws, rules and regulations pertaining to Debtor, any real
property owned or occupied by Debtor, or its business, or the production,
disposition or use of the Collateral, and voluntarily to clean up all Hazardous
Materials released, discharged, stored or discharged  upon their discovery and
to be fully liable to the Secured Party for all costs and expenses incurred by
the Secured Party arising from such environmental hazards and wastes; and


12

--------------------------------------------------------------------------------

(u)                 That except as permitted under Section 8 (e) hereof), Debtor
shall not sell, offer to sell, assign, encumber, transfer, or dispose of the
Collateral, or any portion thereof; and


(v)                As soon as possible, and in any event within ten (10) days
after Debtor knows or has reason to know that any circumstances exist that
constitute grounds entitling the PBGC to institute proceedings to terminate a
plan of Debtor subject to ERISA, and the regulations promulgated thereunder, or
to appoint a Trustee to administer such plan, or to impose withdrawal liability
against Debtor, Debtor will notify the Secured Party in writing setting forth
all relevant details and the action which Debtor proposes to take with respect
thereto.


8.                   Negative Covenants.   Debtor agrees that until the
Liabilities shall have been paid in full and the Secured Party's security
interest in the Collateral terminated, Debtor will not:


(a)                 Change its corporate name (or limited liability company
name, as the case may be) or adopt any fictitious or trade name unless Debtor
gives Secured Party at least thirty (30) days prior written notice thereof; or


(b)                Grant, assign, pledge, hypothecate, create or permit to
exist, any lien on or security interest in any Collateral to or in favor of
anyone other than Secured Party and the Permitted Lienholders, or sell,
transfer, lease, convey or otherwise dispose of any Collateral; or


(c)                Wind up, liquidate, or dissolve itself, reorganize, merge or
consolidate with or into, or convey, sell, assign, transfer, lease, or otherwise
dispose of (whether in one transaction or a series of transactions) all or
substantially all of it assets (whether now owned or hereafter acquired) to any
Person, or enter in the sale of any capital stock of Debtor; or


(d)                Suffer any judgment for money in excess of $20,000.00 be
entered and not discharged, stayed or appealed with a supersedeas bond within a
period of thirty (30) days; or


(e)                Sell, lease, transfer or otherwise dispose of any of its now
owned or hereafter acquired Equipment, except for sales of obsolete, worn out or
unusable Equipment replaced with similar Equipment at least equal in value,
quality and condition to that sold, and owned by Debtor free and clear of all
liens, claims and encumbrances except the security interest of the Secured Party
and Permitted Liens; or


(f)                 Make loans to one or more Persons at any time (including,
without limitation, any member, manager, officer, shareholder, director or
employee of Debtor except for temporary advances and reimbursements to such
members, managers, officers, shareholders, directors and employees for necessary
expenses incurred in the ordinary course of business) or purchase or otherwise
acquire any capital stock, assets, obligations, or other securities of, make any
capital contribution to, or otherwise invest in (except obligations of the
United States Government, open market commercial paper rated one of the top two
ratings by a rating agency of recognized national standing or certificates of
deposit in insured financial institutions) or acquire any interest in any
Person, or participate as a partner or joint venturer with any other Person; or
 
(g)                Sell the business or substantially all of the assets of
Debtor; or


(h)                Assume, guaranty, endorse, or otherwise be or become directly
or contingently responsible or liable (including, but not limited to, an
agreement to purchase any obligation, stock, assets, goods or services or to
supply or advance any funds, assets, goods or services, or an agreement to
maintain or cause any Person to maintain a minimum  working capital or net
worth, or otherwise to assure the creditors of any Person against loss) for
obligations of any Person, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; or


13

--------------------------------------------------------------------------------

(i)                  Incur any indebtedness to any creditor other than trade
debt incurred in the ordinary course of Debtor's business and indebtedness
incurred pursuant to the second paragraph of Section 1.1B; or


(j)                  Store any Collateral with any third party unless the
Secured Party is in possession of an executed landlord consent, warehouse
agreement or similar agreement in form acceptable to the Secured Party, and
Debtor has taken all other actions as Secured Party deems necessary to preserve
its security interest or rights in such Collateral.


8.A   Change in Status.  Debtor covenants with the Secured Party follows: (a)
without providing at least thirty (30) days prior written notice to the Secured
Party, Debtor will not change its name, its place of business or, if more than
one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if Debtor does not have an
organizational identification number and later obtains one, Debtor shall
forthwith notify the Secured Party of such organizational identification number,
and (c) Debtor will not change its type of organization, jurisdiction of
organization or other legal structure without the prior written consent of the
Secured Party.


9.                   Audits.   Debtor shall permit Secured Party, or any Persons
designated by it, to call at Debtor's places of business at any time or times,
and, without hindrance or delay, to inspect the Collateral and to inspect,
audit, check and make extracts from Debtor's books, records, journals, orders,
receipts and any correspondence and other data relating to Debtor's business,
the Collateral or any transactions between the parties hereto, and Secured Party
shall have the right to make such verification concerning Debtor's business as
Secured Party may consider reasonable under the circumstances.   Secured Party's
right of access and inspection set forth in the prior sentence shall constitute
an irrevocable unconditional right of entry onto Debtor's premises (whether
owned or leased) and Debtor irrevocably agrees that it shall not revoke, hinder
or impede such right of entry or access so long as the Liabilities shall remain
unpaid and this Agreement remains in effect.  Debtor shall furnish to Secured
Party such information relevant to Secured Party's rights under this Agreement
and the other Loan Documents as Secured Party shall at any time and from time to
time request.  Debtor authorizes Secured Party to discuss the affairs, finances
and business of Debtor with any managers, members, officers, employees or
directors of Debtor or with its parent or any affiliate or the managers,
members, officers, employees or directors of its parent or any affiliate, and to
discuss the financial condition of Debtor with Debtor's independent public
accountants.  Any such discussions shall be without liability to Secured Party
or to Debtor's independent public accountants.  Debtor shall pay to Secured
Party all customary fees (currently $850.00 per person per day) and all costs
and out-of-pocket expenses incurred by Secured Party in the exercise of its
rights hereunder (except that Debtor shall not be responsible for more than one
audit per contract year unless an Event of Default occurs), and all of such
fees, costs and expenses shall constitute Liabilities hereunder, shall be
payable on demand and, until paid, shall bear interest at the default rate set
forth in the Note.
 
10.                Default.  The Note and any and all other Liabilities shall,
at the option of Secured Party and notwithstanding any maturity to the contrary,
become immediately due and payable, without notice or demand, upon the
occurrence of any of the following events of default (each an "Event of
Default"):


14

--------------------------------------------------------------------------------

(a)                 Debtor shall fail to pay when due, any Liabilities,
including, without limitation, any principal of or interest on the Note or any
premium, fees or other charges due under the Note, or any other sum payable by
Debtor to the Secured Party; or


(b)                Debtor shall default in the due observance or performance of
any other term, covenant, condition, obligation or representation contained
herein or in any other Loan Document; or


(c)                Any statement, warranty, or representation made by Debtor in
this Agreement or made by Debtor in any other agreement, document, instrument,
request, report, schedule or certificate executed by Debtor shall prove to have
been incorrect, incomplete or misleading in any material respect on the date
when made; or


(d)                Filing of a petition in bankruptcy by or against Debtor, or
institution of any proceeding by Debtor for reorganization, readjustment, or
similar arrangement under any insolvency statute, filing of any proceeding by or
against Debtor for appointment of a receiver, trustee or liquidator of it or
him, or all or any substantial part of its or his assets or properties, filing
of a petition for dissolution or liquidation of Debtor, or making by Debtor of 
an assignment for the benefit of creditors, or filing or imposition of any tax
lien against the Collateral or property of Debtor, or Debtor admits in writing
its or his inability to pay its or his debts as they become due, or Debtor
ceases doing business as a going concern; or


(e)                 The Secured Party, in good faith, deems itself reasonably
insecure for any reason due to any material adverse change in the business,
assets or liabilities, financial condition, results of operations or business
prospects of Debtor; or


(f)                  There shall occur any uninsured damage to or loss, theft,
or destruction of any of the Collateral securing the Liabilities exceeding
$20,000.00; or


(g)                All or any portion of the Collateral is attached, seized,
levied upon or subjected to a writ or distress warrant, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors; or an application is made by Debtor or any other person or entity for
the appointment of a receiver, trustee, or custodian for such Collateral; or


(h)                A notice of lien, levy or assessment is filed of record with
respect to all or any portion of Debtor's assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including, without limitation, the
Pension Benefit Guaranty Corporation, or any taxes or debts owing to any of the
foregoing becomes a lien or encumbrance upon all or any portion of Debtor's
assets; or


(i)                  Creation by Debtor of a security interest in any Collateral
now existing or hereafter acquired by Debtor in favor of any person other than
the Secured Party and the Permitted Lienholders; or


(j)                  Debtor is enjoined, restrained, or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting all or any part of its business affairs; or


(k)                Intentionally Deleted
 
(l)                  Any judgment or order requiring the payment of money
exceeding $20,000.00 shall be rendered against Debtor and such judgment or order
shall remain unsatisfied or undischarged and in effect for thirty (30)
consecutive days without a stay of enforcement or execution, provided, however,
this subparagraph shall not apply to any judgment for which Debtor is fully
insured, and with respect to which the insurer has admitted liability in
writing; or


15

--------------------------------------------------------------------------------

(m)                This Agreement shall at any time after its execution and
delivery and for any reason cease (i) to create a valid and perfected first
priority security interest in the Collateral (other than Permitted Liens on
specific items of Collateral described in Exhibit A, if any); or (ii) to be in
full force and effect or shall be declared null and void, or the validity or
enforceability hereof shall be contested by Debtor or Debtor shall deny it has
any further liability or obligation hereunder, or Debtor shall fail to perform
any of its obligations hereunder; or


(n)                Intentionally Deleted


(o)                Any proceeding shall be commenced or filing made under
applicable law by any member, manager, shareholder, officer or director of
Debtor to dissolve or liquidate Debtor; any order, judgment or decree shall be
entered against Debtor decreeing its involuntary dissolution or split up; or
Debtor shall otherwise dissolve or cease to exist; or


(p)                Any event shall occur which results in the acceleration of
the maturity of any indebtedness of Debtor to any other lender or creditor
exceeding $20,000.00; or


(q)                Any order, judgment or decree shall be entered against Debtor
decreeing its involuntary dissolution or split up; or Debtor shall otherwise
dissolve or cease to exist; or


(r)                 If Secured Party receives a notice from any other secured
party of a proposed disposition of the Collateral or any portion thereof or
otherwise learns of such proposed disposition (whether or not such security
interest is permitted by the terms of this Agreement; nothing in this subsection
shall be construed to constitute consent by Secured Party to the creation of any
security interest in the Collateral other than the Secured Party's security
interest and the Permitted Liens); or


(s)               Any sale, conveyance, assignment or other transfer, directly
or indirectly, of any ownership interest of Debtor, which results in any change
in the identity of the individuals or entities previously in control of Debtor
or the grant of a security interest in any ownership interest of any Person,
directly or indirectly controlling Debtor, which could result in a change in the
identity of the individuals or entities previously in control of Debtor.  For
the purpose hereof, the terms "control" or "controlling" shall mean the
possession of the power to direct, or cause the direction of, the management and
policies of Debtor by contract or voting of securities; or


(t)                 If a default shall occur under any Loan Document or any
other security agreement, mortgage or any other security document securing the
Loan, or under any other loan heretofore, now or hereafter made by Secured Party
to Debtor; or


(u)                If a default shall occur under that certain factoring
agreement of even date herewith between Debtor as seller and Secured Party as
purchaser; or


(v)                If Debtor violates Section 1.1B.



11. Remedies.    (a) if any Event of Default shall have occurred and be
continuing:

16

--------------------------------------------------------------------------------


(i)            The Secured Party may declare the Liabilities, including, without
limitation, all principal of and interest accrued on the Note (and any premium
and all other fees and sums due thereon), and all other Liabilities, to be
forthwith due and payable, whereupon the same shall become forthwith due and
payable, notwithstanding the maturity date or dates expressed in any evidence
thereof.  Debtor waives presentment and protest of any instruments and notice
thereof, notice of default and all other notices to which Debtor might otherwise
be entitled except as specifically provided herein.


(ii)            The Secured Party may exercise and pursue any and all rights and
remedies available to it hereunder, and under the other Loan Documents and
applicable law, including, but not limited to, all the rights and remedies of a
secured party upon default under the UCC (whether or not the UCC applies to the
affected Collateral), or any other applicable law.  The Secured Party may
without notice, demand or legal process of any kind, all of which Debtor waives
to the extent permitted by applicable law, at any time or times, (x) peaceably
enter into Debtor's premises and take physical possession of the Collateral and
maintain such possession on Debtor's premises, at no cost to the Secured Party,
or remove the Collateral, or any part thereof, to such other place(s) as the
Secured Party may desire or (y) require Debtor to, and Debtor hereby agrees that
it will at its expense and upon request of the Secured Party forthwith, assemble
all or any part of the Collateral (and the records pertaining thereto) as
directed by the Secured Party and make it available to the Secured Party at a
place to be designated by the Secured Party which is reasonably convenient to
the Secured Party and (z) without notice except as specified below, sell, lease,
assign, grant an option or options to purchase or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker's board or at any of the Secured Party's offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Secured Party may deem  reasonable (and Secured Party may, to the extent
permitted by applicable law, purchase the Collateral at any such sale).  The
Debtor agrees that, to the extent notice of sale shall be required by law, ten
(10) days prior written notice to the Debtor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Secured Party shall not be obligated to make any
sale of Collateral regardless of a notice of sale having been given.  The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.


(iv)          The Secured Party shall, within five (5) days after receipt and
assuming final collection, apply all net cash proceeds received in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral (after deducting all costs, expenses and reasonable attorneys' fees
incurred at any time in the collection of the Liabilities and in the protection
and sale of the Collateral and after payment of any amounts payable to the
Secured Party pursuant to Section 14), for the benefit of the Secured Party,
against all or any part of the Liabilities in such order as Secured Party shall
determine in its sole discretion.  Any surplus of such cash or cash proceeds
held by the Secured Party and remaining after payment in full of all the
Liabilities shall be paid over to the Debtor or to whomsoever may be lawfully
entitled to receive such surplus.  Debtor shall remain liable for any deficiency
remaining after such application, and shall pay such deficiency forthwith.  In
addition to all other sums due the Secured Party, the Debtor shall pay the
Secured Party all costs and expenses incurred by the Secured Party, including
court costs and reasonable attorneys' fees, to obtain, liquidate and/or enforce
payment of the Collateral or the Liabilities, including the Loan  and all other
Liabilities, or in the prosecution or defense of any action or proceeding either
against the Secured Party or against the Debtor concerning any matter arising
out of or connected with the Collateral, this Agreement, or the Liabilities.


(b)           Debtor waives all claims, damages and demands against the Secured
Party arising out of the repossession, retention or sale of any of the
Collateral, or any part or parts thereof, except any such claims, damages and
awards arising out of the gross negligence or willful misconduct of the Secured
Party.
17

--------------------------------------------------------------------------------


(c)            All rights and remedies of the Secured Party with respect to the
Liabilities or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or times as the Secured
Party deems expedient, and are not exclusive of any rights and remedies provided
by law or equity.


(d)            To the extent that the Liabilities are now or hereafter secured
by property other than the Collateral or by the guarantee, endorsement or
property of any other Person, then Secured Party shall have the right in its
sole discretion to determine which rights, security, liens, security interests
or remedies Secured Party shall at any time pursue, relinquish, subordinate,
modify or take any other action with respect thereto, without in any way
modifying or affecting any of them or any of Secured Party's rights hereunder.


Debtor agrees to pay Secured Party interest on all costs and expenses (including
legal fees and expenses) incurred by Secured Party in connection with this
Agreement (including, without limitation, costs and expenses incurred by Secured
Party in the collection of the Liabilities and/or any other obligation or
indebtedness secured hereby, the protection and defense of the Collateral or
Secured Party's security interest therein, the sale or other disposition of the
Collateral, and all other costs and expenses, of every kind whatsoever, incurred
by Secured Party as a result of any Event of Default hereunder) from the date
such costs and expenses are paid by Secured Party to the date Debtor reimburses
Secured Party therefor, calculated at the default rate set forth in the Note.


12.              Exercise of Remedies; Standards for Exercising Remedies.    In
connection with the exercise of its remedies pursuant to Section 11, the Secured
Party may (i) exchange, enforce, waive or release any portion of the Collateral
or Loan Documents in favor of the Secured Party or relating to any other
security for the Liabilities; (ii) apply such Collateral or security and direct
the order or manner of sale thereof as the Secured Party may, from time to time,
determine; and (iii) settle, compromise, collect or otherwise liquidate any such
Collateral or security in any manner following the occurrence of an Event of
Default, without affecting or impairing the Secured Party's right to take any
other further action with respect to any Collateral or security or any part
thereof.


To the extent that applicable law imposes duties on the Secured Party to
exercise remedies in a commercially reasonable manner, Debtor acknowledges and
agrees that it is not commercially unreasonable for the Secured Party (a) to
fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Secured Party against risks of loss,
collection or disposition of Collateral or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Secured Party in the collection or disposition of any of the Collateral.  
Debtor acknowledges that the purpose of this paragraph is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would not be commercially unreasonable in the Secured Party's exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed commercially unreasonable solely on account of
not being indicated in this paragraph.  Without limitation upon the foregoing,
nothing contained in this paragraph shall be construed to grant any rights to
Debtor or to impose any duties on the Secured Party that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
paragraph.
18

--------------------------------------------------------------------------------


13.               Suretyship Waivers By Debtor; Marshalling.     Debtor waives
demand, notice, protest, notice of acceptance of this Agreement, notice of loans
made, credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description.  With
respect to both the Liabilities and the Collateral, Debtor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable.  The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income thereon, nor as to the preservation of rights against prior parties, nor
as to the preservation of any rights pertaining thereto.  Debtor further waives
any and all other suretyship defenses.


The Secured Party shall not be required to marshal any present or future
collateral security (including but not limited to this Agreement and the
Collateral) for, or other assurances of payment of, the Liabilities or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising.  To the extent that
it lawfully may, Debtor hereby agrees that it will not invoke any law relating
to the marshalling of collateral which might cause delay in or impede the
enforcement of the Secured Party's rights under this Agreement or under any
other instrument creating or evidencing any of the Liabilities or under which
any of the Liabilities is outstanding or by which any of the Liabilities is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.


14.                Costs, Fees and Expenses.  The Debtor shall pay or reimburse
the Secured Party for all costs, fees and expenses incurred by the Secured Party
or for which the Secured Party becomes obligated in connection with the
documentation, negotiation and closing of the Loan.  In addition, the Debtor
shall pay or reimburse the Secured Party for all costs, fees and expenses
incurred by the Secured Party or for which the Secured Party becomes obligated
in connection with the collection of the Liabilities or enforcement of this
Agreement,  the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith or
therewith, or during any workout, restructuring, liquidation, wind-down or
negotiations in respect thereof, including reasonable consultants’ fees and
attorneys’ fees and time charges of counsel to the Secured Party, which shall
also include attorneys’ fees and time charges of attorneys who may be employees
of the Secured Party or any affiliate of the Secured Party, plus costs and
expenses of such attorneys or of the Secured Party, in connection with any
workout, restructuring, liquidation, wind-down or negotiations in respect
thereof; search fees, costs and expenses; and all taxes payable in connection
with this Agreement or the other Loan Documents, whether or not the transaction
contemplated hereby shall be consummated.  In furtherance of the foregoing, the
Debtor shall pay any and all stamp and other taxes, UCC search fees, UCC filing
fees and other costs and expenses in connection with the Debtor's execution and
delivery of this Agreement and the other Loan Documents, and Debtor agrees to
save and hold the Secured Party harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses.  That portion of the Liabilities consisting of
costs, expenses or advances to be reimbursed by the Debtor to the Secured Party
pursuant to this Agreement or the other Loan Documents which are not paid 
within three business days after demand by Secured Party, shall bear interest at
the default rate set forth in the Note.   If at any time or times hereafter the
Secured Party: (a) employs counsel for advice or other representation (i) with
respect to this Agreement or the other Loan Documents, (ii) to represent the
Secured Party in any litigation, contest, dispute, suit or proceeding or to
commence, defend, or intervene or to take any other action in or with respect to
any litigation, contest, dispute, suit, or proceeding (whether instituted by the
Secured Party, the Debtor or any other Person) in any way or respect relating to
this Agreement, the other Loan Documents or Debtor’s business or affairs, or
(iii) to enforce any rights of the Secured Party against Debtor or any other
Person that may be obligated to the Secured Party by virtue of this Agreement or
the other Loan Documents; (b) takes any action to protect, collect, sell,
liquidate, or otherwise dispose of any of the Collateral or any other collateral
securing the Liabilities; and/or (c) attempts to or enforces any of the Secured
Party’s rights or remedies under the Agreement or the other Loan Documents, the
costs and expenses incurred by the Secured Party in any manner or way with
respect to any of the foregoing, shall be part of the Liabilities, payable by
the Debtor to the Secured Party on demand and shall be secured by the
Collateral.  Without limiting the generality of the foregoing, Debtor shall also
reimburse Secured Party for any recordation taxes which may now or hereafter be
paid in connection with Secured Party's UCC filing made in the State of Illinois
or any other state.
19

--------------------------------------------------------------------------------


15.                Notices.  All notices and other communications provided for
hereunder shall be given in writing and shall be addressed to the party intended
to receive the same at its address hereinbefore set forth (or to such other and
different address as Debtor or Secured Party may designate pursuant to a written
notice sent in accordance with the provisions hereof), and will be deemed given,
furnished or received: (i) when delivered at such address to such party (or to
an officer of such party) or (ii) when received if deposited in the United
States mail as first-class registered or certified mail, return receipt
requested, postage prepaid, or (iii) when received if deposited at the office of
a nationally-recognized overnight delivery service; or (iv) when received if
sent by facsimile transmission and receipt confirmed.   If Secured Party
attempts to serve a notice or other communication on Debtor utilizing any of the
preceding notice methods and Debtor refuses to accept such notice or other
communication, such notice or other communication shall be deemed to have been
received by Debtor at the time of such refusal.


16.                Continuing Security Interest.   This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full of the Liabilities and the termination of this
Agreement.


17.                Non-Waiver.  The Secured Party's failure at any time or times
hereafter to require strict performance by Debtor of any provision of this
Agreement shall not waive, affect or diminish any right of the Secured Party
thereafter to demand strict compliance and performance therewith.  Any
suspension or waiver by the Secured Party of a default by Debtor under this
Agreement shall not suspend, waive or affect any other default by Debtor under
this Agreement, whether the same is prior or subsequent thereto and whether of
the same or of a different kind or character.  None of the undertakings,
agreements, warranties, covenants and representations of Debtor contained in
this Agreement and no Event of Default by Debtor hereunder shall be deemed to
have been suspended or waived by the Secured Party unless such suspension or
waiver is in writing signed by an officer of the Secured Party and directed to
Debtor specifying such suspension or waiver, and then such suspension or waiver
shall be effective only for the specific purpose for which given.


18.                Severability.   It is the parties' intention that this
Agreement be interpreted in such a way that it is valid and effective under
applicable law.  However, if one or more of the provisions of this Agreement
shall for any reason be found to be invalid or unenforceable, the remaining
provisions of this Agreement shall be unimpaired.


20

--------------------------------------------------------------------------------

19.                Captions and Pronouns.  The captions and headings of the
various sections used in this Agreement are for convenience only, and are not to
be construed as confining or limiting in any way the scope or intent of the
provisions hereof.    The meanings of defined terms in this Agreement are
equally applicable to the singular and plural forms of the defined terms. 
Whenever the context so requires, the neuter gender includes the masculine and
feminine, the single number includes the plural, and vice versa, and in
particular the word "Debtor" shall be so construed.


20.                Reinstatement of Liabilities.  To the extent that Debtor
makes a payment or payments to Secured Party or Secured Party receives any
payment or proceeds of the Collateral for  Debtor's benefit, which payment(s) or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment(s) or
proceeds received, the Liabilities  or part thereof intended to be satisfied
shall be automatically reinstated and shall continue in full force and effect,
as if such payment(s) or proceeds had not been received by Secured Party.
 
21.                Indemnity.  In addition to all of the Debtor's other
Liabilities under this Agreement, Debtor agrees to defend, protect, indemnify,
pay and hold harmless the Secured Party and its members, managers, officers,
directors, employees, attorneys, consultants, agents and affiliates
(collectively, the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, costs, and expenses (including,
without limitation, attorneys' and paralegals' fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the date
hereof, whether direct, indirect or consequential (1) as a result of or arising
from or relating to any suit, investigation, action or proceeding by any Person,
whether threatened or initiated, asserting a claim for any legal or equitable
remedy against any Person under any statute or regulation, including, without
limitation, any federal or state securities or labor laws, or under any federal,
state or local environmental, health or safety laws, regulations, or common law
principles, arising from or in connection with the past, present or future
operations of Debtor or its predecessors in interest, or the past, present or
future environmental condition of the Real Property), the presence of any
Hazardous Materials on the Real Property, or the release or threatened release
of any Hazardous Materials into the environment from the Real Property, or under
any common law or equitable cause or otherwise, or (2) arising from or in
connection with any of the following: (i) the negotiation, preparation,
execution or performance of this Agreement or of any document executed in
connection with the transactions contemplated by this Agreement, (ii) the
Secured Party's furnishing of funds to Debtor under this Agreement, including,
without limitation, the management of the Loan, or (iii) any matter relating to
the financing transactions contemplated by this Agreement or by any document
executed in connection with the transactions contemplated by this Agreement
(collectively, the "Indemnified Matters"), provided, however, Debtor shall not
be liable to indemnify any Indemnitee for claims arising as a result of such
Indemnitee's gross negligence or willful misconduct.  Such indemnification for
all of the foregoing losses, damages, liabilities, obligations, fees, penalties,
costs and expenses of Secured Party shall be part of the Liabilities.  In no
event shall the Secured Party be liable to Debtor for indirect, special,
consequential or punitive damages as a result of or arising from or relating to
any suit, investigation, action or proceeding by Debtor against the Secured
Party.


22.                Lawful Interest.    It is the intent of the Debtor and
Secured Party that the rates of interest and other charges to Debtor under this
Agreement and the Note shall be lawful; therefore, if for any reason the
interest or other charges payable under this Agreement or the Note are found by
a court of competent jurisdiction, in a final determination, to exceed the limit
which the Secured Party may lawfully charge Debtor, then the obligation to pay
interest and other charges shall automatically be reduced to such limit, and if
any amount in excess of such limit shall have been paid, then such amount shall
be refunded to Debtor, or at Secured Party’s option, applied to reduce principal
on the Loan.


21

--------------------------------------------------------------------------------

23.                Survival.  All covenants, agreements, representations,
warranties and indemnities made herein and in all other Loan Documents shall
survive the making by the Secured Party of the Loan  herein contemplated and
shall continue in full force and effect for so long as the Loan  and any other
Liabilities remain outstanding and unpaid.


24.                Assignability.   The Secured Party may at any time assign the
Secured Party's rights in this Agreement, the Note, the Liabilities, or any part
thereof and transfer the Secured Party's rights in any or all of the Collateral,
and the Secured Party thereafter shall be relieved from all liability with
respect to such Collateral.  In addition, the Secured Party may at any time sell
one or more participations in the Loan .  The Debtor may not sell or assign this
Agreement, or any other agreement with the Secured Party or any portion thereof,
either voluntarily or by operation of law, without the prior written consent of
the Secured Party.  This Agreement shall be binding upon the Secured Party and
the Debtor and their respective heirs, legal representatives, successors and
assigns.  All references herein to Debtor shall be deemed to include any
successors, whether immediate or remote.  In the case of a joint venture or
partnership, the term "Debtor" shall be deemed to include all joint venturers or
partners thereof, who shall be jointly and severally liable hereunder.
 
25.                Time of Essence.   Time is of the essence in making payments
of all amounts due the Secured Party under this Agreement and all other Loan
Documents and in the performance and observance by the Debtor of each covenant,
agreement, provision and term of this Agreement and all other Loan Documents.


26.               Counterparts.   This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument.


27.                License.  The Secured Party is hereby granted a license or
other right to use, following the occurrence and during the continuance of an
Event of Default, without charge, Debtor's labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, service marks,
customer lists and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for
sale, and selling any Collateral, and Debtor's rights under all licenses and all
franchise agreements shall inure to the Secured Party's benefit.


28.                Injunctive Relief.    The Debtor recognizes that in the event
the Debtor fails to perform observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Secured Party; therefore, the Debtor agrees that the Secured
Party, if the Secured Party so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.



29. Power of Attorney.



29.1.  Appointment and Powers of Secured Party.  Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of Debtor or in the
Secured Party's own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of Debtor,
without notice to or assent by Debtor, to do the following:


22

--------------------------------------------------------------------------------

(a)            upon the occurrence and during the continuance of a Default or an
Event of Default, generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral in such manner as is
consistent with the UCC (or other applicable uniform commercial code) and as
fully and completely as though the Secured Party were the absolute owner thereof
for all purposes, and to do at the Debtor's expense, at any time, or from time
to time, all acts and things which the Secured Party deems necessary to protect,
preserve or realize upon the Collateral and the Secured Party's security
interest therein, in order to effect the intent of this Agreement, all as fully
and effectively as the Debtor might do, including, without limitation, (i) the
filing and prosecuting of registration and transfer applications with the
appropriate federal or local agencies or authorities with respect to trademarks,
copyrights and patentable inventions and processes, (ii) upon written notice to
the Debtor, the exercise of voting rights with respect to voting securities,
which rights may be exercised, if the Secured Party so elects, with a view to
causing the liquidation in a commercially reasonable manner of assets of the
issuer of any such securities and (iii) the execution, delivery and recording,
in connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and
 
(b)            to the extent that the Debtor's authorization given in Section
1.7 hereof is not sufficient, to file such financing statements with respect
hereto, with or without the Debtor's signature, or a photocopy of this Agreement
in substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Debtor's name such financing statements and
amendments thereto and continuation statements which may require the Debtor's
signature.


            29.2.  Ratification by Debtor.  To the extent permitted by law,
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.


            29.3.  No Duty on Secured Party.  The powers conferred on the
Secured Party hereunder are solely to protect its interests in the Collateral
and shall not impose any duty upon it to exercise any such powers. The Secured
Party shall be accountable only for the amounts that it actually receives as a
result of the exercise of such powers and neither it nor any of its officers,
directors, employees or agents shall be responsible to the Debtor for any act or
failure to act, except for the Secured Party's own gross negligence or willful
misconduct.


30.                Performance of Debtor's Duties.  If not discharged or paid
when due, Secured Party may (but shall not be obligated to) discharge or pay any
amounts required to be discharged or paid by Debtor under this Agreement,
including, without  limitation,  all  taxes,  liens,  security  interests, 
encumbrances, and other claims, at any time levied or placed on the Collateral. 
Secured Party may also (but shall not be obligated to) pay all costs for
insuring, maintaining and preserving the Collateral.  All such expenditures
incurred or paid by Secured Party for such purposes will then bear interest at
the  default rate set forth in the Note from the date incurred or paid by
Secured Party to the date of repayment by Debtor.  All such expenses shall
automatically become a part of the Liabilities secured hereby, and, at Secured
Party's option, will be payable on demand.


31.                Facsimile Signatures.    The Secured Party is hereby
authorized to rely upon and accept as an original any Loan Documents or other
communication which is sent to the Secured Party by facsimile, telegraphic or
other electronic transmission (each, a "Communication") which the Secured Party
in good faith believes has been signed by Debtor and has been delivered to the
Secured Party by a properly authorized representative of  Debtor, whether or not
that is in fact the case. Notwithstanding the foregoing, the Secured Party shall
not be obligated to accept any such Communication as an original and may in any
instance require that an original document be submitted to the Secured Party in
lieu of, or in addition to, any such Communication.


23

--------------------------------------------------------------------------------

32.                Entire Agreement.  This Agreement, together with the other
Loan Documents, constitute the entire understanding and agreement of the parties
as to the matters set forth in this Agreement.  No alteration of or amendment to
this Agreement shall be effective unless given in writing and signed by the
party or parties sought to be charged or bound by the alteration or amendment. 
No amendment or waiver of any provision of this Agreement nor consent to any
departure by Debtor herefrom shall in any event be effective unless the same
shall be given in writing and signed by the Secured Party and Debtor, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.


33.               CHOICE OF LAW.  ANY DISPUTE BETWEEN THE SECURED PARTY AND
DEBTOR, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE CONFLICTS OF LAW PROVISIONS OF THE
STATE OF ILLINOIS.
 
34.          PERSONAL JURISDICTION.


(i)            Exclusive Jurisdiction.  EXCEPT AS PROVIDED IN SUBSECTION (ii)
BELOW, THE SECURED PARTY AND DEBTOR AGREE THAT ALL DISPUTES BETWEEN THEM ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR
FEDERAL COURTS LOCATED IN COOK COUNTY OR LAKE COUNTY, ILLINOIS.  DEBTOR WAIVES
IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.


(ii)            Other Jurisdictions.  DEBTOR AGREES THAT THE SECURED PARTY SHALL
HAVE THE RIGHT TO PROCEED AGAINST DEBTOR OR ITS PROPERTY IN A COURT IN ANY
LOCATION NECESSARY TO ENABLE THE SECURED PARTY TO OBTAIN A JUDGMENT AGAINST THE
DEBTOR OR TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
LIABILITIES, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
THE SECURED PARTY.   DEBTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH THE SECURED PARTY HAS COMMENCED A PROCEEDING
DESCRIBED IN THIS PARAGRAPH.


35.          WAIVER OF JURY TRIAL.   THE DEBTOR WAIVES ITS  RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR LIABILITIES HEREUNDER OR THE
PERFORMANCE OF ANY SUCH RIGHTS OR LIABILITIES.   Except as prohibited by law,
the Debtor waives any right which it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Debtor (i) certifies that neither the Secured Party nor any
representative, agent or attorney of the Secured Party has represented,
expressly or otherwise, that the Secured Party would not, in the event of
litigation, seek to enforce the foregoing waivers and (ii) acknowledges that, in
entering into this Agreement and the other Loan Documents to which the Secured
Party is a party, the Secured Party is relying upon, among other things, the
waivers and certifications contained in this Section 35.


36.           WAIVER OF BOND.   DEBTOR WAIVES THE POSTING OF ANY BOND OTHERWISE
REQUIRED OF THE SECURED PARTY IN CONNECTION WITH ANY JUDICIAL PROCESS OR
PROCEEDING TO OBTAIN POSSESSION OF, REPLEVY, ATTACH, OR LEVY UPON COLLATERAL OR
OTHER SECURITY FOR THE LIABILITIES TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF THE SECURED PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE,
TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION, THIS
AGREEMENT, OR ANY OTHER OF THE LOAN DOCUMENTS.


[SIGNATURE PAGE FOLLOWS]
24

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Debtor and the Secured Party have caused this Agreement
to be duly executed and delivered as of the date first above written.


 
DEBTOR:
 
 
 
 
 
 
Z TRIM HOLDINGS, INC.,
 
 
an Illinois corporation
 
 
 
 
 
 
By
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
SECURED PARTY:
 
 
 
 
 
 
FORDHAM CAPITAL PARTNERS, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
By
  
 
 
Name:
 
 
 
Title:
 
 

25

--------------------------------------------------------------------------------


EXHIBIT A TO SECURITY AGREEMENT


Permitted Liens:   None [check UCC search]


Debtor's State of Formation: Illinois


Organizational Identification Number issued by Secretary of State of Illinois:
57801247


List of all former corporation names:   Circle Group Entertainment Ltd., Circle
Group Internet Inc. and Circle Group Holdings, Inc.


List of all present trade and fictitious names of Debtor: None


List of all locations of Debtor's Equipment:


1011 Campus Drive, Mundelein, Illinois 60060


Chief Executive Office of Debtor:  1011 Campus Drive, Mundelein, Illinois 60060
 
26

--------------------------------------------------------------------------------